Citation Nr: 1717135	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for sleep apnea on a secondary basis as due to Grave's Disease.



REPRESENTATION

Appellant represented by:	Robert Brown, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 1991.  Additionally, he had a period of active duty for training from November 1989 to July 1990, as well as periods of inactive duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015 with respect to the issue of entitlement to service connection for sleep apnea only.  A transcript of that hearing is associated with the claims file.

In a January 2016 decision, the Board denied entitlement to service connection for sleep apnea on a direct basis and remanded the issue of entitlement to service connection for sleep apnea on a secondary basis as due to a thyroid disorder based on the Veteran's January 2015 claim to reopen the issue of entitlement to service connection for a thyroid disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in its January 2016 decision, the Board referred the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a thyroid disorder to the RO based upon a January 2015 statement and new medical evidence.  In an April 2016 rating decision, the RO declined to reopen the Veteran's claim.  The Veteran appealed the April 2016 decision, and in August 2016, he perfected his appeal.  Review of the August 2016 substantive appeal reflects that the Veteran requested a videoconference hearing before the Board prior to Board adjudication of his claim.  He has not yet been afforded a hearing.  As the claims file does not show that the Veteran has withdrawn his hearing request, his claim to reopen the issue of entitlement to service connection for a thyroid disorder must be remanded to afford him the requested hearing before the Board.  38 C.F.R. § 20.704 (2016).

As the Veteran contends that his sleep apnea is secondary to his thyroid disorder, that claim is inextricably intertwined with the claim to reopen the issue of entitlement to service connection for a thyroid disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Accordingly, the Board must defer adjudication of the claim for entitlement to service connection for sleep apnea to afford the Veteran a hearing on the inextricably intertwined issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a thyroid disorder.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the AOJ before a Veterans Law Judge with respect to the claim to reopen the issue of entitlement to service connection for a thyroid disorder.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




